Title: From Thomas Jefferson to Stephen Cathalan, Jr., 3 March 1788
From: Jefferson, Thomas
To: Cathalan, Stephen, Jr.



Sir
Paris Mar. 3. 1788.

Being called to Holland at a very few hours warning I have only time to notify you that I shall be absent from this place three  or four weeks to come. In the mean time should any thing pressing occur, Mr. Short my secretary will attend to it.
I have paid Sr. John Lambert according to the account you sent me for the articles you were so kind as to procure for me. All have come safely except the oil of which I have never heard. Perhaps they may have omitted to send it from Aix. If you can give any information to Mr. Short as to the carriage by which it came, he will have a search made to see if it is here. I have the honor to be with great esteem to yourself & the family Sir Your most obedt. humble servt,

Th: Jefferson

